JUSTICE RICE
dissenting.
¶35 I dissent. The Court justifies its intervention in this matter by creating a “straw man” crisis and then gallantly knocking the straw man down. The Court attacks a nonexistent problem and, in so doing, neglects the true problem.
¶36 The Court purports to respond to “duplication of proceedings,” “duplication of expense,” “unnecessary delay” and “inadequate relief,” which it contends will occur because of the District Court’s decisions herein. However, none of these problems will occur and are entirely illusory. There is no possibility of a second trial, with its attendant duplication and expense, by reason of the District Court’s removal of Farmers from the Gadbaw/Moon trial, because Farmers has already agreed to pay whatever amount the jury would award to Gadbaws in excess of Moon’s liability coverage, up to the limits of the policy. Thus, there are no remaining issues in regard to Farmers which would require a second trial, and no basis upon which to justify supervisory control.
¶37 The real issue is whether this Court will accept the District Court’s efforts to make the trial between Gadbaws and Moon-the only trial which will occur-a fair one. In rejecting the District Court’s efforts, this Court creates another illusory, and erroneous, crisis. The Court asserts that it must act to correct the “misleading impression which the Respondents wish to create that it is in fact Amanda Jo Moon, regardless of her financial wherewithal, who is responsible for the entirety of Gadbaws’ damages.” See ¶ 27.
¶38 The problem with this rationale is that it is inaccurate: Amanda Jo Moon, regardless of her financial wherewithal, is responsible for the entirety of Gadbaws’ damages. There is nothing “misleading” about this reality. Further, it is not merely impression, but fact. A judgment awarded for Gadbaws’ injuries will be entered, in the entire amount, against Moon. That a judgment may also create a contractual obligation on the part of another-here, Farmers-to pay a portion of those damages does not change the original judgment against Moon. And at this point, Moon is hoping against hope that the financial arrangements she has made to address the risk she now faces because of her negligence will be sufficient to protect her ability to maintain her livelihood after the trial is over and any judgment is entered. To protect those interests, she also wants a fair trial.
¶39 In its misplaced focus on Dill v. Montana Thirteenth Jud. Dist. *36Court, 1999 MT 85, 294 Mont. 134, 979 P.2d 188, the Court has failed to consider Moon’s interests in having a fair trial. Dill addressed a breach of contract claim between insureds and their insurer, State Farm, and rightfully concluded that a trial determining State Farm’s obligation under its contract with the insureds should include State Farm. However, nothing in that holding can be construed as requiring that a defendant being sued for negligence, as Moon is here, face trial together with an insurance company being sued for breach of contract. Whether those matters should be tried together or separately is a matter properly placed within the sound discretion of the District Court, who must determine the potential prejudice in each case after an assessment of the parties and issues therein. Here, because a second trial will not occur, it was logical for the District Court to remove Farmers from the negligence trial to eliminate the potential prejudice from which Moon sought relief.
¶40 This Court’s determination that Moon should not feel prejudiced by being forced into a trial along side Farmers is not only presumptuous of Moon’s position, but is erroneous. For decades this Court has recognized that prejudice in these circumstances can legitimately exist. See State ex rel. Hereim v. District Court (1969), 154 Mont. 112, 115, 460 P.2d 755, 756 (“[t]his court has repeatedly condemned the injection of the insurance issue into damage actions”). I would defer to the District Court’s judgment that such prejudice exists here, particularly when there will be no duplication of effort or expense.
¶41 The District Court acted fairly in balancing Moon’s interests and Gadbaws’ interests. Although it was not necessary for the District Court to dismiss Farmers from the action, as the company should properly remain a party until its contractual obligation is satisfied, that error is harmless, given the posture of the case, as explained above. With respect to the bifurcation issue, the District Court’s decision to conduct the trial of the negligence action separate from the contract action was not, in this matter, an abuse of discretion. I would decline to exercise supervisory control, but, supervisory control having been exercised by the Court, it was necessary to illuminate the Court’s error herein.
CHIEF JUSTICE GRAY and JUSTICE LEAPHART join in the dissenting opinion of JUSTICE RICE.